DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 12, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-10, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pupalaikis et al. (hereinafter Pupalaikis – US Doc. No. 20180059143) in view of Miller et al. (hereinafter Miller – US Doc. No 20030107573).
Regarding claim 1, Pupalaikis discloses a method for operating an oscilloscope, with the following steps: detecting a waveform axis scale input value (Figure 16, element 31; see also paragraph 0184); detecting a record length input value (Figure 16, element 36; see paragraph 0187); and determining an oscilloscope operating point relative to at least one predetermined operating mode limit (see paragraphs 0190-0191 – note that the oscilloscope settings are determined based on the individual display limits input by the user).  Pupalaikis does not disclose a preview being displayed. 
Miller discloses an oscilloscope comprising an automatic detection of settings and wherein a preview is displayed next to the oscilloscope operating point determined to provide an instantaneous preview based on the respective oscilloscope operating point (see paragraphs 0022-0023).
It would have been obvious to combine the oscilloscope as disclosed by Pupalaikis with the oscilloscope which displays an instant preview of a certain setting or value as disclosed by Miller, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Regarding claim 2, Pupalaikis and Miller disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Pupalaikis further discloses that the waveform 
Regarding claim 3, Pupalaikis and Miller disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Pupalaikis further discloses that at least one of the waveform axis scale input value and the record length input value is set manually by an operator of the oscilloscope (paragraph 0184).
Regarding claim 4, Pupalaikis and Miller disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Pupalaikis further discloses that at least one of the waveform axis scale input value and the record length input value is set by at least one of using a knob, using a dial, using a button, using a remote control device and touching a touch- sensitive display (see paragraph 0184 – note the physical or virtual buttons).
Regarding claim 5, Pupalaikis and Miller disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Pupalaikis further discloses that the determination of the oscilloscope operating point is based upon at least one of the waveform axis scale input value and the record length input value (see paragraphs 0190-0191 – note that the oscilloscope settings are determined based on the individual display limits input by the user).
Regarding claim 6, Pupalaikis and Miller disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Pupalaikis further discloses that the operating mode limit is predetermined based upon at least one of an original analog to digital converter sample rate, a rate change due to decimation or interpolation and a number of divisions (see paragraph 0201).

Regarding claim 8, Pupalaikis and Miller disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Pupalaikis further discloses that the operating mode limit comprises an interpolation mode versus decimation mode limit (see paragraphs 0176-0178 – note that the oscilloscope has both decimation and interpolation modes).
Regarding claim 9, Pupalaikis and Miller disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Pupalaikis further discloses that the operating mode limit comprises a display column value limit based upon a number of columns of the oscilloscope display (see paragraphs 0189-0192 – note the change in resolution changes based on the fixed number of columns and the column values input by the user).
Regarding claim 10, Pupalaikis and Miller disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Pupalaikis further discloses that the operating mode limit comprises a channel operating mode limit based upon a number of active oscilloscope channels (see paragraphs 0184-0185).

Regarding claim 21, Pupalaikis and Miller disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Pupalaikis further discloses that a recommendation is displayed how to adapt at least one of a setting of the oscilloscope, the waveform axis scale input value or the record length input value (see paragraphs 0199-0203 – note that “the results provided in the acquisition configuration [30] provide information that can be fed back to the user showing the performance achieved in a given setting” [paragraph 0203] and “those settings shown in the user interface [26] area, the resulting acquisition settings provided in the resulting acquisition configuration [30] area provide settings that can be employed internally and various ADC deployment strategies that can be utilized to lead to trade-offs between sample rate, memory length, bandwidth and resolution and thus enable the deployment of a truly variable resolution oscilloscope” [paragraph 0203] – this reads on a broad interpretation of the term ‘recommendation’ since the options provided to the user show the performance of the given setting and provide a list of settings for the user to achieve the user’s desired settings).

Allowable Subject Matter
Claims 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694